124 S.E.2d 533 (1962)
256 N.C. 541
Kirby S. PARRISH, E. H. (Harvey) Parrish, Fred O. Parrish, J. W. Parrish, Jake S. Parrish, Benjamin F. Parrish, Rachel P. Crowder, Penninah P. Duke and Mamie W. Griffin
v.
Charles BRANTLEY, Lizzie W. Brantley, Lillian J. Wood and Lillian J. Wood, Adm'x of Estate of B. F. Wood, Deceased, and Maryland Casualty Company, a Corporation.
No. 241.
Supreme Court of North Carolina.
March 21, 1962.
*535 L. L. Davenport, Nashville, for plaintiffs, appellants.
Fields & Cooper, by Milton P. Fields, Rocky Mount, for defendants Charles Brantley and Lizzie W. Brantley, appellees.
O. B. Moss, Spring Hope, and Gardner, Connor & Lee, Wilson, for defendant Wood, appellee.
Battle, Winslow, Merrell, Scott & Wiley, by Francis E. Winslow, Rocky Mount, for defendant Maryland Cas. Co., appellee.
HIGGINS, Justice.
The demurrers challenge the complaint upon two grounds: (1) Failure to allege facts sufficient to constitute a cause of action; and (2) misjoinder of parties and causes. The Court passes on a demurrer as a matter of law. If the facts alleged in a complaint constitute a defective statement of a good cause of action, judgment is entered sustaining the demurrer but permitting the plaintiff to amend. G.S. § 1-131. East Carolina Lumber Co. v. Pamlico County, 250 N.C. 686, 110 S.E.2d 282. However, if the complaint shows the plaintiff does not have a cause of action, that is, the cause he attempts to allege is fatally defective, judgment is entered sustaining the demurrer and dismissing the action. Perrell v. Beaty Service Co., 248 N.C. 153, 102 S.E.2d 785; Adams v. Flora Macdonald College, 247 N.C. 648, 101 S.E.2d 809.
The plaintiffs claim the right to maintain this action as the next of kin and distributees of B. F. Wood who died intestate in 1951. The defendants are: Lillian Wood, widow and administratrix of her husband's estate, Maryland Casualty Company, her bondsman, Charles Brantley, and Lizzie W. Brantley. The plaintiffs allege that Mr. Wood and the Brantleys were the directors and owners of the stock in BrantleyWood & Company, a North Carolina corporation; that the stock owned by Mr. Wood and the debentures which he held in the corporation were worth the sum of $69,314.50 at the time of his death.
The plaintiffs allege the administratrix and the Brantleys conspired to have three shares of voting stock in Brantley-Wood & Company transferred to Lillian J. Wood "to the end that she might become a stockholder, director and officer of the corporation. They further allege that Mrs. Wood and the Brantleys, by many specifically charged acts of mismanagement, including gambling in cotton futures, wrecked the corporation, causing it to be adjudged a bankrupt, and the stock to become worthless. This action is to recover what the plaintiffs allege was the value of the Wood interests in the corporation as of his death, and interest from that date.
The plaintiffs do not claim any right to recover what actually was, or what by proper management should have been, their distributive shares in the Wood estate. In fact, as shown by allegations 5 and 8 of the complaint, the Wood estate was insolvent. There were no personal assets to distribute. Hence the complaint neither states nor attempts to state a cause of action against the administratrix or her bondsman for failure to pay distributive shares. "Courts are not open to `parties' who have no interest to preserve." North Carolina Utilities Com'n v. City of Kinston, 221 N.C. 359, 20 S.E.2d 322. Nor do plaintiffs allege that by proper management on the part of the administratrix the personal estate would have been sufficient to provide any personal assets for distribution to the next of kin. See Poindexter v. First National Bank of Winston-Salem, 244 N.C. 191, 92 S.E.2d 773.
*536 Realizing their inability to show a net estate for distribution, the plaintiffs base their claim of loss exclusively on the directors' mismanagement of the corporation. The amount claimed is the value of the Wood interest in the corporation at the date of the intestate's death. So much appears in the complaint itself. By way of further confirmation, the plaintiffs' brief states: "This action is brought by plaintiffs to recover judgment for damages alleged to have resulted from the defendants' mismanagement, dereliction and maladministration of the affairs of Brantley-Wood & Company, a corporation." May the distributees of a decedent who owned stock maintain an action against the officers of that corporation for mismanagement?
Ordinarily, the right to sue officers of a corporation for mismanagement is in the corporation. Relief must be sought through the corporation or in an action to which it is a party. In the absence of allegation that the action by the corporation has been demanded and refused, a demurrer must be sustained dismissing the action. Jordan v. Hartness, 230 N.C. 718, 55 S.E.2d 484. Recovery can be had in behalf of the corporation only. Hill v. Erwin Mills Inc., 239 N.C. 437, 80 S.E.2d 358; Hawes v. City of Oakland, 104 U.S. 450, 26 L. Ed. 827; Hoyle v. Carter, 215 N.C. 90, 1 S.E.2d 93; Strong's N.C. Index, Vol. 1, "Corporations," § 5, p. 611. Under certain limited circumstances, minor stockholders may sue for mismanagement but the corporation must be a party. Fulton v. Wright, 255 N.C. 185, 120 S.E.2d 412. When the corporation is in bankruptcy, the trustee must bring the action, or must be a party. Remington on Bankruptcy, § 1206; Bynum v. Scott, 4 Cir., 217 F. 122; Stephan v. Merchants Collateral Corp., 256 N.Y. 418, 176 N.E. 824. The foregoing applies to the rights of stockholders. Conceivably the personal representative may represent a deceased stockholder. However, the next of kin after death, and stockholders after dissolution by bankruptcy or otherwise, share only after debts are paid. Allegations that the estate is insolvent and the corporation is bankrupt affirmatively show the disqualification of plaintiffs to maintain this action. Consequently, if the plaintiffs offered plenary proof of all they allege, the effect would be to prove themselves out of court. Skinner v. Empresa Transformadora etc., 252 N.C. 320, 113 S.E.2d 717; In re Davis, 248 N.C. 423, 103 S.E.2d 503; Fuquay Springs v. Rowland, 239 N.C. 299, 79 S.E.2d 774; Maola Ice Cream Co. v. Ice Cream Co., 238 N.C. 317, 77 S.E.2d 910.
Having concluded the plaintiffs' alleged cause of action is inherently defective, we do not reach the question of misjoinder. The judgment of the Superior Court of Nash County is
Affirmed.
SHARP, J., took no part in the consideration or decision of this case.